United States Court of Appeals
                        For the First Circuit


No. 21-1141

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                     JORGE MARCELO CANALES-RAMOS,

                        Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

           [Hon. Francisco A. Besosa, U.S. District Judge]


                                Before

                   Lynch and Selya, Circuit Judges,
                   and McCafferty,* District Judge.


     Hector Sueiro-Alvarez, with whom Eric Alexander Vos, Federal
Public Defender, Franco L. Pérez-Redondo, Assistant Federal Public
Defender, Supervisor, Appeals Division, and Kevin E. Lerman,
Research and Writing Specialist, were on brief, for appellant.
     David C. Bornstein, Assistant United States Attorney, with
whom W. Stephen Muldrow, United States Attorney, and Mariana E.
Bauzá-Almonte, Assistant United States Attorney, Chief, Appellate
Division, were on brief, for appellee.




     *   Of the District of New Hampshire, sitting by designation.
December 9, 2021
            SELYA, Circuit Judge.   Defendant-appellant Jorge Marcelo

Canales-Ramos seeks compassionate release based on what he alleges

to be "extraordinary and compelling" reasons pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act, Pub. L. No.

115-391, § 603(b), 132 Stat. 5194, 5239 (2018).        The defendant

contends that the district court abused its discretion when it

denied his motion for such relief.      After careful consideration,

we affirm.

                                    I

            We briefly rehearse the relevant facts and travel of the

case.   In September of 2011, the defendant was arrested aboard a

vessel — in waters off the coast of the U.S. Virgin Islands — and

found to be in possession of 48.2 kilograms of cocaine.       At the

time, the defendant was serving a five-year term of supervised

release imposed after his guilty plea to drug-related charges in

the District of Puerto Rico (D.P.R.).

            In the wake of the defendant's 2011 arrest, the D.P.R.

court convened a revocation hearing.     The defendant admitted that

he had violated the conditions of his supervised release by leaving

Puerto Rico without permission and by engaging in renewed criminal

activity.    On February 22, 2012, the district court imposed a

thirty-month revocation sentence and ordered that sentence "to be

served consecutively to any other term of imprisonment currently

being served or to be imposed upon" the defendant.


                                - 3 -
           By the time the revocation sentence was imposed, the

defendant had pleaded guilty in the District of the Virgin Islands

(D.V.I.) to drug-conspiracy and drug-possession charges.                    See 21

U.S.C. §§ 841(a)(1), 846.            Even so, the D.V.I. court did not

convene the disposition hearing until May 9, 2012.                      At that

hearing, the D.V.I. court imposed a 168-month term of immurement

on each of the two counts of conviction and ordered those sentences

to run concurrently.        These concurrent terms of immurement were

later reduced to 135 months pursuant to 18 U.S.C. § 3582(c)(2) and

Guideline Amendment 782, USSG App. C Supp., amend. 782.

           Neither the D.V.I. sentence nor the D.V.I. judgment

mentioned the D.P.R. revocation sentence.               Administrative records

show   that,   as   of   last   October,     the   Bureau    of   Prisons    (BOP)

calculated a total aggregate incarcerative term — encompassing

both the D.V.I. and D.P.R. sentences — of 165 months.                         That

calculation reflected that the D.V.I. and D.P.R. sentences were

run consecutively.

           After     unsuccessfully          pursuing       an    administrative

grievance with the BOP, the defendant filed a pro se motion in the

D.P.R. case.    That motion (filed in November of 2019) sought the

appointment    of   counsel     to   bring    a    post-conviction     challenge

concerning the consecutive nature of his revocation sentence.                  The

defendant predicated this initiative on our decision in United

States v. Almonte-Reyes, 814 F.3d 24 (1st Cir. 2016) — a decision


                                     - 4 -
that we discuss below.        See infra Part III(B).         Following the

appointment of counsel, the defendant filed the instant motion for

compassionate   release,      alleging     extraordinary    and   compelling

reasons, in November of 2020.          See 18 U.S.C. § 3582(c)(1)(A)(i).

This was not his first such motion:         he had filed a similar motion

in the D.V.I. case a few months earlier.

            In both his      D.V.I. and     D.P.R. compassionate-release

motions, the defendant alleged, among other things, that his pre-

existing medical infirmities, along with the conditions of his

confinement, posed a substantial risk of severe illness should he

contract the COVID-19 virus.        This risk, he alleged, constituted

an "extraordinary and compelling" reason for a sentence reduction.

Id. § 3582(c)(1)(A)(i).       In particular, the defendant pointed to

his hypertension, hyperlipidemia, liver disease, diabetes, and

pancreatitis,   together     with   the   potentially   elevated    risk   of

illness from COVID-19 posed by his race (Black) and his ethnicity

(Latino).   His D.P.R. motion — but not his D.V.I. motion — recast

the alleged Almonte-Reyes error as a further reason warranting

compassionate release.

            While   these    motions      were   pending,   the    defendant

contracted COVID-19 in January of 2021.            He advised the D.P.R.

court of this fact,         and the court extended the government's

deadline to file a sur-reply.          The government filed a sur-reply

about a week later.    On the same day, the D.P.R. court denied the


                                    - 5 -
defendant's compassionate-release motion.           In its order, the court

noted that it had reviewed certain pertinent materials, including

the parties' briefs and the defendant's medical records.                     It

concluded in relevant part that the defendant "ha[d] not identified

any   extraordinary    or   compelling     reason   for   reduction   of    his

sentence."     It also reiterated that no error had been committed in

the imposition of the defendant's "sentences to run concurrently

but consecutively to his sentence on revocation."

           This timely appeal ensued.         The defendant's counterpart

D.V.I. motion for compassionate release remains pending.

                                      II

           Our review of a district court's denial of a sentence-

reduction motion pursuant to section 3582(c)(1)(A) is for abuse of

discretion.     See United States v. Saccoccia, 10 F.4th 1, 4-5 (1st

Cir. 2021).     This is a respectful standard under which we assess

factual determinations for clear error, evaluate claims of legal

error de novo, and afford judgment calls a measure of deference.

See id.

           At the outset, the defendant draws our attention to a

growing consensus among the courts of appeals.                 This consensus

holds that even though the compassionate-release statute requires

a   district   court   to   ensure    that   any    sentence    reduction    is

"consistent" with "applicable" policy statements issued by the

Sentencing Commission,       18 U.S.C. § 3582(c)(1)(A), the current


                                     - 6 -
policy statement is not "applicable" to prisoner-initiated motions

for compassionate release (as contrasted with motions brought by

the BOP).    See Saccoccia, 10 F.4th at 7-8 (collecting cases).                 We

previously have explained the circumstances giving rise to the

doubts about whether the current policy statement is "applicable"

to prisoner-initiated motions, see id., and it would serve no

useful purpose to repastinate that ground.                As we explain below,

the issue is not one that we must decide today.

            On    the   "policy    statement"       front,      the   defendant's

argument rests on unbridled speculation that the district court

regarded    the    current     policy     statement        as   applicable     and

constrained its analysis accordingly.          But the district court made

it sufficiently clear that — regardless of whether the Sentencing

Commission's      current    policy    statement     was     applicable    —   the

defendant    had    failed    to      demonstrate    an      extraordinary     and

compelling reason.

            We need not tarry.        The court below plainly concluded —

without any reference to the policy statement — that the defendant

"ha[d] not identified any extraordinary or compelling reason for

reduction of his sentence."           This explicit statement shows with

conspicuous clarity that the court considered and rejected all of

the defendant's proffered reasons.            Nothing in the court's order

suggests that this blanket rejection was either based on or

constrained by the current policy statement.


                                      - 7 -
              To be sure, the parties advanced below differing views

as to whether the current policy statement has any bearing upon

prisoner-initiated compassionate-release motions.                       The defendant

argued that the current policy statement should be disregarded,

and    the   government        countered      that    it    should   be    seen    as   a

constraint.         Viewed against this backdrop, the most sensible

understanding of the district court's decision not to address this

dispute      is   that    it   did    not    regard    the    dispute     as   outcome-

determinative.        Such an understanding is buttressed by what the

district court said in its order.                     After determining that no

extraordinary and compelling reasons had been identified, the

district court acknowledged that "even if an inmate's health [were]

at risk (which is not the case here), or even if the inmate me[t]

one    or    more    of    the   parameters"         in    the   policy    statement,

compassionate release may be denied.                       Had the district court

treated the policy statement's categories of extraordinary and

compelling reasons as binding, it would have referred only to those

categories.         Here, however, the district court identified an

alternative to those categories (extraordinary and compelling

reasons based on other health risks).                     The necessary implication

is that the court's analysis was not constrained by the policy

statement.

              The defendant's most loudly bruited counter-argument is

that    we    can   infer      that    the    district       court   thought      itself


                                            - 8 -
constrained by the current policy statement because some of the

order's   reasoning   parallels    points    made    in    the   government's

briefing.     This is a bridge too far and, in any event, the

defendant's observation cuts the other way:              despite buying into

several of the government's arguments, the district court felt

free to bypass the "policy statement" contretemps.1                  The most

cogent explanation for that bypass is that the issue did not

matter.

            The   defendant   argues,   in   the    alternative,     that   the

district court's order is ambiguous as to whether it considered

the current policy statement binding.        He also argues more broadly

— relying on the Supreme Court's seminal sentencing decisions in

Gall v. United States, 552 U.S. 38, 51 (2007), and Rita v. United

States, 551 U.S. 338, 356 (2007) — that the district court failed

adequately to explain its reasons for denying relief.                Assuming,

without deciding, that those standards apply on review of a denial

of   a    compassionate-release     motion,        the    district     court's

explanation passes muster.      The order is admittedly brief, but in




     1 The defendant also tries to bootstrap his argument based on
the district court's generalized reference to cases relied on by
the government. But the defendant identifies only one case that
adhered to the policy statement criteria, see United States v.
Horton, No. 13-16, 2020 WL 4473405, at *3-4 (M.D. Pa. Aug. 4,
2020), and the district court did not mention that case.        By
contrast, the case cited by the district court eschewed any
resolution of the "policy statement" issue. See United States v.
Gianelli, 513 F. Supp. 3d 199, 200-01 (D. Mass. 2021).


                                  - 9 -
sentencing     matters,      "brevity    is     not     to    be    confused         with

inattention."      United States v. Dávila-González, 595 F.3d 42, 48

(1st    Cir.   2010)    (quotations          omitted).         Rather,        the    key

consideration is whether the appellate court can discern that the

lower court had "a reasoned basis" for its decision.                          Rita, 551

U.S. at 356; see Dávila-González, 595 F.3d at 48.                        As explained

above, we can deduce from the order — despite its brevity — that

the district court concluded that whether the policy statement was

binding    made    no   difference      to     its    determination           that   the

defendant's       asserted    reasons    were        not     enough      to     justify

compassionate release.

            The defendant's broader remonstrance fares no better.

He claims that the district court merely adopted the arguments

from the government's briefing but turned a blind eye to the

defendant's arguments regarding his specific medical conditions.

At bottom, though, this is not a complaint that the decision

reflects inadequate reasoning but, rather, a complaint that the

district court's completely adequate reasoning did not mirror the

defendant's views.      And — as is evident by our ensuing analysis —

the    district    court's    choice    not    to     embrace      the    defendant's

medical-related arguments was a reasoned one.                      Consequently, we

proceed to the defendant's remaining claims of error.




                                     - 10 -
                                         III

           This brings us to the meat of the appeal:                     the district

court's conclusion that the defendant's proffered reasons were

insufficient     to    warrant    compassionate        release.          The   pivotal

question is whether the district court abused its discretion in

holding   that   the     particular      circumstances        identified       by   the

defendant failed to justify compassionate release.

           Compassionate         release     under    section      3582(c)(1)(A)(i)

demands   that   there     must    be    a   reason   or     set   of    reasons    for

compassionate release that is both "extraordinary and compelling."

18 U.S.C. § 3582(c)(1)(A)(i).            Congress — apart from stating that

rehabilitation alone "shall not be considered an extraordinary and

compelling reason" for compassionate release — did not elucidate

this standard.        28 U.S.C. § 994(t).          Assuming, as we do, that a

court adjudicating a prisoner-initiated motion for compassionate

release   may    venture    beyond       the     confines     of   the    Sentencing

Commission's     current    policy      guidance,      the    "extraordinary        and

compelling" standard is logically guided by the plain meaning of

those terms.

           The plain meaning of "extraordinary" suggests that a

qualifying reason must be a reason that is beyond the mine-run

either in fact or in degree. See Webster's Third New International

Dictionary of the English Language Unabridged 807 (1981) (defining

"extraordinary" as "going beyond what is usual, regular, common,


                                        - 11 -
or customary"); see also United States v. Hunter, 12 F.4th 555,

562 (6th Cir. 2021) (suggesting that such reason must be "most

unusual," "far from common," or "hav[e] little or no precedent").

By the same token, the plain meaning of "compelling" suggests that

a qualifying reason must be a reason that is both powerful and

convincing.        See   Webster's     Third,    supra   at    462     (defining

"compelling" as "forcing, impelling, [or] driving [circumstance]"

and as "tending to convince or convert by or as if by forcefulness

of evidence"); see also Hunter, 12 F.4th at 562.                     Benchmarked

against those definitions, the district court acted within the

ambit   of   its   discretion    in    concluding   that      the    defendant's

proffered reasons for compassionate release fell short.

                                        A

             To begin, we consider the defendant's proffered medical

reasons and risk of illness from COVID-19.          The district court did

not say whether or not the defendant's proffered medical reasons

exhibited an exceptional medical need.            Rather, the court made a

factual determination that although the defendant had pre-existing

medical infirmities and eventually contracted COVID-19, he was

"being closely monitored" and his health was in "stable" condition.

             The defendant does not make any concerted effort to

challenge those findings.        Nor would such an effort be fruitful:

the defendant's medical records unequivocally show that after

contracting    COVID-19,    he   remained      "[a]symptomatic,"       that   BOP


                                      - 12 -
medical staff confirmed that he exhibited no untoward symptoms,

and that his oxygen levels and temperature were well within normal

ranges.

            The defendant urges us not to take the medical records

at face value.      Despite what they show, he strives to persuade us

that the possibility of severe illness from COVID-19 — considering

factors    like    his     comorbidities     and     the   conditions   of     his

confinement — remain extraordinary and compelling reasons for

compassionate release.2           We are not persuaded.

            The district court made a reasonable risk assessment and

determined that the current state of the defendant's health and

the care that he was receiving weighed against a finding that an

extraordinary and compelling reason                existed for compassionate

release.    This amounted to a judgment call — a judgment call that

falls within the wide compass of the district court's discretion.

As   we   have    said,    "not    every   complex    of   health   concerns    is

sufficient to warrant compassionate release . . . even in the

midst of the COVID-19 pandemic."                 Saccoccia, 10 F.4th at 5.

Consequently, we leave intact the district court's reasonable

determination       that     the     defendant       failed   to    proffer     an




      We note that the defendant — who declined the vaccine shortly
      2

after the district court's denial of his compassionate-release
motion — has since been fully vaccinated.


                                      - 13 -
extraordinary and compelling medical reason for compassionate

release.

                                        B

            We turn next to the defendant's claim that a putative

sentencing       error   should   tip   the    balance     toward   finding   an

extraordinary and compelling reason for compassionate release.

This claim of error has its genesis in United States v. Almonte-

Reyes, which was decided several years after the defendant's

revocation sentence was imposed.            There, we interpreted 18 U.S.C.

§ 3584(a) and determined that a federal sentencing court lacks the

authority to direct that a sentence run consecutively to a federal

sentence yet to be imposed.         See 814 F.3d at 28.

            The defendant posits that if the D.P.R. court had the

benefit of Almonte-Reyes, it would not have run (and could not

lawfully have run) the revocation sentence consecutive to the not-

yet-imposed D.V.I. sentence.            Building on this foundation, the

defendant further posits that if the D.V.I. court had been writing

on a clean slate — unconstrained by the D.P.R. court's declaration

that the revocation sentence was to run consecutively — it would

have imposed its sentence to run concurrently with the D.P.R.

sentence.    In that event, the defendant asserts, he already would

have served both sentences in full.

            It     was   comfortably        within   the    district    court's

discretion to conclude that the putative sentencing error was


                                    - 14 -
insufficient to warrant compassionate release.          Though perhaps

extraordinary, that putative sentencing error did not — in the

circumstances of this case — afford a compelling reason to reduce

the defendant's sentence.3

          A close look at the defendant's situation leaves no doubt

that his proffered reason cannot be classified as "compelling."

He has provided no evidence of any disparity between his aggregate

sentence and the aggregate sentence that would have resulted had

both sentences been imposed after Almonte-Reyes.        He does no more

than suggest that had his revocation sentence not been imposed in

contravention of the rule later announced in Almonte-Reyes, he

"may" have been eligible for release at an earlier date.

          The   defendant's   suggestion   is   woven   entirely   from

gossamer strands of speculation and surmise.       He gave the court

below no basis for concluding that, had the D.P.R. court not run

the revocation sentence consecutive to the not-yet-imposed D.V.I.


     3 Although the district court reasonably rejected the claim
that the putative sentencing error constituted an extraordinary
and compelling reason for compassionate release, the defendant
seizes on the district court's statement addressing the
consecutive nature of the sentence to suggest that the district
court committed legal error. This is too much of a stretch: the
statement seems to describe the D.V.I. court's judgment (as the
defendant concedes), and the district court's awkward phrasing is
best understood as an attempt to explain that any Almonte-Reyes
error was harmless. Given that the parties' briefs in the court
below were crystal clear on this point, we think that — contrary
to the defendant's importunings — this imprecision affords
insufficient   reason  to   believe   that  the  district   court
misunderstood the parties' arguments.


                               - 15 -
sentence, the D.V.I. court would have proceeded to impose a fully

concurrent sentence.        The D.V.I. judgment did not mention the

revocation sentence, and the default rule is that those sentences

would run consecutively.         See 18 U.S.C. § 3584(a) ("Multiple terms

of   imprisonment      imposed   at   different    times     run   consecutively

unless the court orders that the terms are to run concurrently.").

Apart from the D.V.I. court's silence on the subject, it also

should be noted that the D.V.I. court imposed a downwardly variant

sentence (more than sixty months below the bottom of the guideline

range).    Given this largesse, there is nothing to support the

defendant's conjecture that the D.V.I. court — were it free to do

so — would have opted to run the two sentences concurrently.                  In

short, the defendant offered nothing that might have persuaded the

district court (or this court, for that matter) that the putative

Almonte-Reyes error lengthened his aggregate sentence at all.

           So,    too,     the     defendant      failed     to    present   any

idiosyncratic circumstances sufficient to buttress his claim.                The

district court's appraisal of the sentencing factors suggests that

it believed the sentence to be appropriate, given the nature of

the offense and the history and characteristics of the offender.

Even   though    the    defendant     offered     evidence    of   his   claimed

rehabilitation, the district court — after it marshalled various




                                      - 16 -
sentencing considerations militating against compassionate release

— was unconvinced.4

             The defendant counters that the putative Almonte-Reyes

error is both extraordinary and compelling, asserting that it was

a non-retroactive decision that could not have been the basis for

any timely post-conviction challenge.         In mounting this assertion,

he   draws   on   a   handful   of    decisions   in   which   courts   have

acknowledged that claims involving non-retroactive changes in law

affecting sentencing exposure may constitute an extraordinary and

compelling reason sufficient to justify compassionate release.

See, e.g., United States v. Maumau, 993 F.3d 821, 837 (10th Cir.

2021); United States v. McGee, 992 F.3d 1035, 1047-48 (10th Cir.

2021); United States v. McCoy, 981 F.3d 271, 285-87 (4th Cir.

2020).    Even if we accept, for argument's sake, the logic of the

decisions that he embraces, those cases do not go so far as to

hold that such a change in the law, without more, may comprise an

extraordinary     and   compelling      reason    sufficient   to   warrant

compassionate release. Rather, they suggest that the changed legal




      4Because the district court reasonably concluded that the
defendant failed to demonstrate an extraordinary and compelling
reason for compassionate release, we need not address in detail
its review of the universe of sentencing factors.      We note,
however, that a district court's supportable determination that
the section 3553(a) factors weigh against the granting of
compassionate release constitutes an independently sufficient
basis to uphold a denial of such relief. See Saccoccia, 10 F.4th
at 4.


                                     - 17 -
landscape must be considered in view of a defendant's particular

circumstances.       See, e.g., Maumau, 993 F.3d at 838 (Tymkovich, J.,

concurring) ("[A] district court may consider the legislative

change   to    the   stacking   provision      only    in   the   context   of    an

individualized review of a movant's circumstances."); McGee, 992

F.3d at 1048 (reasoning that the First Step Act's non-retroactive

amendments might rise to the level of "extraordinary and compelling

reasons" when considered in combination with "a defendant's unique

circumstances"); McCoy, 981 F.3d at 285-87 (holding that the First

Step Act's changes to section 924(c), in combination with the

resulting      "disparity,"     may     amount        to    "extraordinary       and

compelling"      reasons).      As    we     previously      have   stated,      the

circumstances the defendant presented were insufficient to make

his claim compelling.

              That ends this aspect of the matter.             We hold that the

district court did not abuse its discretion in rejecting the

defendant's plea that the putative Almonte-Reyes error warranted

a reduction of his sentence.

                                        IV

              We need go no further.           The short of it is that our

examination of the record reveals that the court below did not

trespass — or even closely approach — the margins of its broad

discretion      in   denying    the    defendant's         compassionate-release




                                      - 18 -
motion.     For the reasons elucidated above, the judgment of the

district court is



Affirmed.




                               - 19 -